909 F.2d 1482
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley BOSWELL, Plaintiff-Appellant,v.Lou MYERS;  Hael Miller, Defendants-Appellees.
No. 89-2159.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1990.

1
Before MILBURN and RALPH B. GUY, Jr., Circuit Judges;  and LEON JORDAN, District Judge.*

ORDER

2
Stanley Boswell, a pro se Michigan prisoner, moves for the appointment of counsel and appeals the district court's dismissal of his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary relief, Boswell sued two state officials at the Huron Valley Men's prison alleging that while he was confined in segregation they violated his eighth amendment rights and a prison policy directive by not allowing him any out-of-cell movement (yard time).  Boswell was on loss-of-privileges status because of six major misconduct charges.  Defendants filed a motion to dismiss and plaintiff filed a response.  In a comprehensive report, the magistrate construed defendants' motion as one for summary judgment and recommended the motion be granted, finding that Miller had no personal involvement in the alleged deprivation, and that Myers did not violate Boswell's rights because the yard time restrictions were reasonable and in accord with prison regulations given the nature of Boswell's misconduct record.  Upon de novo review, the district court adopted the magistrate's recommendation and granted the defendants summary judgment, thereby dismissing the complaint.


4
Boswell did not file specific objections to the magistrate's report as required by United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).  He has therefore waived his right to appeal.


5
Accordingly, the motion for counsel is denied and the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable LEON JORDAN, U.S. District Judge for the Eastern District of Tennessee, sitting by designation